DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Drawings
The drawings are objected to because they are incomplete and fail to clearly show the claimed invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 13, and 15-19 are objected to because of the following informalities: 
The term “application” in the third line of claim 4 should read --applicator--
The limitation “insertion the endoscope” in the second line of claim 13 should read --insertion of the endoscope--
The limitation “has on open interior” in the seventh line of claim 15 should read --has an open interior--
The limitation “elongated shaft,;” in the ninth line of claim 15 should read --elongated shaft--
The limitation “the extension member being configured to axially advance and retract the extension member” in the tenth line of claim 15 should read -- the extension member being configured to axially advance and retract--
The limitations “wherein tubular sheath” in the first lines of claims 16-18 should read --wherein the tubular sheath--
The limitation “insertion the endoscope” in the last line of claim 19 should read –insertion of the endoscope--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second spring" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, and in light of the drawing objection discussed above, the limitation “the second spring” is interpreted as “either the upper spring or the lower spring”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai et al. (hereinafter “Truckai520”) (US 6,813,520 B2) in view of Polo (US 9,055,967 B1).
Regarding claim 1, Truckai520 teaches 
A system for treating uterine tissue, (Fig. 6-7) said system comprising: 
an elongated shaft (Fig. 6-7, Char. 32: sheath) having a proximal end, (Fig. 6-7, the portion of sheath (32) closest to finger cutout (37)) a distal end, (Fig. 6-7, the portion of sheath (32) furthest from finger cutout (37)) and a longitudinal axis extending between said proximal and distal ends; (Fig. 6-7, the central axis of sheath (32)) an energy applicator at the distal end of the elongated shaft, (Fig. 6-7, Char. 12: electrode carrying means) said energy applicator being actuatable between a non-expanded shape to be inserted through a patient's cervical canal (Fig. 6) and an expanded shape to conform to the walls of the patient's uterus; (Fig. 7)
a handle coupled to a proximal end of the elongated shaft, (Fig. 6-7, at least Char. 33, 34, 35, and 37) the handle having first (Fig. 6-7, Char. 34: handle) and second moveable grips (Fig. 6-7, the portion of sleeve (33) that forms finger cutout (37)) coupled to move the energy applicator between the non-expanded shape and the expanded shape; (Col. 8, Lines 8-28) and 
a spring disposed between the first and second grips, (Fig. 6-7, Char. 39: compression spring) wherein the spring is configured to urge the first and second moveable grips to move apart in an axial direction to cause the energy applicator to assume its non-expanded shape a user can apply manually close the handle grips together to cause the energy applicator to assume its expanded shape. (Fig. 6-7, and Col. 8, Lines 8-28; As the shaft (10) slides in the proximal direction, shaft (10) causes compression of the spring (39). The spring (39) would naturally urge handle (34) and finger cutout (37) away from each other in an axial direction, at least when spring (39) is moved to a fully compressed state by shaft (10))
Truckai520 does not explicitly teach the use of both an upper spring and a lower spring disposed between upper and lower portions of the first and second grips, respectively.
(Fig. 1, Char. 18: handle) comprising an upper spring (Fig. 1, Char. 19: tube spring) and a lower spring (Fig. 1, Char. 20: handle spring) disposed between an upper and lower portions of a first and second grip respectively. (Fig. 1) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Truckai520 to incorporate the teachings of Polo, and include the handle (18) and springs (19 and 20) of Polo in place of the handle and spring of Truckai520. Doing so would be a simple substitution of one handle assembly for another for the predictable result of actuating the shaft and applicator of Truckai520 when the handle is squeezed and the springs are compressed.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai520 (US 6,813,520 B2) in view of Polo (US 9,055,967 B1), as applied to claim 1 above, and further in view of Lopez Zepeda (US 2010/0280524 A1).
Regarding claim 2, the combination of Truckai520/Polo, as applied to claim 1 above, does not explicitly teach the first and second moveable grips remain in a substantially parallel orientation as they axially move apart.
Lopez Zepeda, in a similar field of endeavor, teaches a uterine manipulation device (Fig. 3A-B, Char. 10: device) comprising a first (Fig. 3A-B, Char. 12: handle) and second movable grips, (Fig. 3A-B, Char. 15: grip) wherein the grips remain in a substantially parallel orientation as they axially move apart. (Fig. 3A-B, and Page 3, Par. [0036]: Nonsliding round arrow (11) and second arrow (14) travel through grip 14 and attach to handle (12). The two arrows positioned substantially parallel with each other would ensure that grip (15) and handle (12) remain substantially parallel with each other during as grip (15) and handle (12) axially move apart.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Truckai520/Polo, as applied to claim 1 above, to incorporate the teachings of Lopez Zepeda, and configure the grips to remain in a substantially parallel orientation as they move axially apart. Doing so would be a simple substitution of one grip orientation of another for the predictable result of allowing the grips to move axially away and towards each other to actuate energy applicator between a retracted and expanded configuration.
Regarding claim 3, the combination of Truckai520/Polo/Lopez Zepeda, as applied to claim 2 above, teaches the first and second moveable grips are coupled to the energy applicator by an extension member. (Truckai520: Fig. 6-7 and Col. 8, Lines 8-31: the first and second moveable grips would be coupled to the electrode carrying means (12) via shaft (10))
Regarding claim 4, the combination of Truckai520/Polo/Lopez Zepeda, as applied to claim 3 above, teaches the extension member is slidably disposed in a central passage of the elongated shaft to axially translate the energy applicator between an axially retracted configuration (Truckai520: Fig. 6-7, and Col. 8, Lines 8-31) where the energy applicator is constrained within the central passage in its non-expanded shape (Truckai520: Fig. 6, and Col. 7, Lines 57-58)  and an axially advanced configuration where the energy (Truckai520: Fig. 7)
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai520 (US 6,813,520 B2) in view of Polo (US 9,055,967 B1) in view of Lopez Zepeda (US 2010/0280524 A1), as applied to claim 4 above, and further in view of Hasson (US 5,211,655).
Regarding claim 5, the combination of Truckai520/Polo/Lopez Zepeda, as applied to claim 4 above, does not explicitly teach the handle further includes a sliding member secured at one end to the lower portion of one of the first and second grips and at the other end to the lower portion of the other of first and second grips, wherein the sliding member compresses the lower spring as the first and second grips are closed together.
Hasson, in a similar field of endeavor, teaches a handle (Fig. 2, Char. 38: grip assembly) comprising a spring (Fig. 4, Char. 100: compression coil spring) attached to the lower portion of a first grip (Fig. 2, Char. 58: handle) and the lower portion of a second grip, (Fig. 2, Char. 60: handle) wherein a sliding member, secured to the lower portions of the first and second grips, (Fig. 2, at least Char. 102 and 106) compresses the spring as the first and second grips are closed together. (Col. 7, Lines 6-20: Spring (100) acts on surfaces (110 and 112) on the elements (102 and 106) respectively to bias handles (58 and 60) away from each other; As handles (58 and 60) are closed together, elements (102) and (106) would compress spring (100))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Truckai520/Polo/Lopez Zepeda, as applied to claim 4 above, to incorporate the 
Regarding claim 6, the combination of Truckai520/Polo/Lopez Zepeda/Hasson, as applied to claim 5 above, teaches the second spring is coaxially mounted over the extension member to compress as the first and second grips are closed together. (Truckai520: Fig. 6-7: Spring (29) is coaxially mounted over shaft (10) to compress as the first and second grips are closed together)
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai520 (US 6,813,520 B2) in view of Truckai (hereinafter Truckai281) (US 2012/0209281 A1).
Regarding claims 7-9, Truckai520 teaches 
A system for treating uterine tissue, (Fig. 6-7) said system comprising: 
an elongated shaft (Fig. 6-7, Char. 10: shaft) having a proximal end, (Fig. 2-7: The portion of shaft (10) closest to finger cutout (37)) a distal end, (Fig. 2-7: The portion of shaft (10) furthest to finger cutout (37)) and a longitudinal axis extending between said proximal and distal ends; (the central axis of shaft (10))
an energy applicator at the distal end of the elongated shaft, (Fig. 6-7, Char. 12: electrode carrying means) said energy applicator being actuatable between a non-(Fig. 6) and an expanded shape to conform to the walls of the patient's uterus; (Fig. 7)
a handle coupled to a proximal end of the elongated shaft; (Fig. 6-7, at least Char. 33, 34, 35, and 37) and 
a sleeve disposed over then elongated shaft (Fig. 6-7, Char. 32: sheath)
Truckai520 does not explicitly teach an inflatable seal at a distal end of the elongated shaft, said inflatable seal configured to expand and seal against a patient's cervical canal when inflated; and the sleeve is a thermally insulating sleeve disposed proximal to the inflatable seal to engage the patient's vaginal wall, wherein the thermally insulating sleeve is composed of an elastomeric polymer comprising silicone.
Truckai281, in an analogous device, teaches a system for treating uterine tissue, (Fig. 1, Char. 100: ablation system) comprising a cervical seal (Fig. 14-15B, Char. 505: cervical seal) that acts as a sleeve, at least in that the seal is disposed around an elongated shaft. (Fig. 14-15B, Char. 520B: inner sleeve)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Truckai520 to incorporate the teachings of Truckai281 and include the cervical seal (505) of Truckai 281. Doing so would minimize any thermal or other damage from occurring during the procedure, and would allow therapeutic, diagnostic, or other devices associated with the procedure to be repositioned and otherwise manipulated while minimizing the risk of disturbing the protective seal, as discussed in Truckai281. (Pages 1-2, Par. [0017])

Truckai281 further teaches an inflatable seal (Fig. 21-22B, Char. 708: balloon) at a distal end of an elongated shaft, (Fig. 21-22B, Char. 110: probe shaft) said inflatable seal configured to expand and seal against a patient's cervical canal when inflated; (Fig. 21-22B; Page 11, Par. [0103]: Both balloon (708) and cervical seal (705) are inflated to seal the uterine cavity) and a thermally insulating sleeve disposed over the elongated shaft proximal to the inflatable seal (Fig. 21-22B, Char. 705: cervical seal; Cervical seal acts as a sleeve at least in that it is a tubular structure disposed around probe shaft (110)) to engage the patient's vaginal wall, (Fig. 21-22B; Page 11, Par. [0103]: Both balloon (708) and cervical seal (705) are inflated to seal the uterine cavity) wherein the thermally insulating sleeve is composed of an elastomeric polymer comprising silicone. (Page 11, Par. [0102]: the seal (705) can be molded of a silicone material; Cervical seal (705) would be thermally insulating due to the low thermal conductivity of silicone. As evidence, please see attached non-patent literature reference “Why Silicone is Heat Resistant”, particularly the section titled “Silicone Heat Resistance”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of 
Forming the cervical seal (505) from silicone would allow the cervical seal to benefit from the thermal insulation properties of silicone, as discussed in non-patent literature reference “Why Silicone is Heat Resistant”, improving the ability of cervical seal (505) to prevent thermal damage. Additionally, It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. cost-effectiveness, manufacturing feasibility, biocompatibility, etc.).
Regarding claims 10 and 11, the combination of Truckai520/Truckai281, as applied to claims 7-9 above, teaches the thermally insulating sleeve has undulations formed over at least a portion of its exterior surface, (Truckai281: Fig. 14-15B: Cervical seal (505) comprises a plurality of annular ridges (516) that form undulations – it is implicit that this feature be present in the Truckai520/Truckai281 combination based on the rejection to claims 7-9 above) wherein the undulations comprise ribs that extend radially outwardly from 1 mm to 5 mm above a radially inward-most surface of the sleeve. (Truckai281: Page 10, Par. [0090]: Annular ridges (516) have a height ranging from 1mm to 6mm – it is implicit that this feature be present in the Truckai520/Truckai281 combination based on the rejection to claims 7-9 above)
Claims 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai520 (US 6,813,520 B2) in view of Raybin et al. (hereinafter “Raybin”) (US 2014/0276908 A1) and further in view of Hussein (US 4,470,407)
Regarding claim 12, Truckai520 teaches
A system for treating uterine tissue, (Fig. 6-7) said system comprising: 
an elongated shaft (Fig. 6-7, Char. 32: sheath) having a proximal end, (Fig. 6-7, the portion of sheath (32) closest to finger cutout (37)) a distal end, (Fig. 6-7, the portion of sheath (32) furthest from finger cutout (37)) and a longitudinal axis extending between said proximal and distal ends; (Fig. 6-7, the central axis of sheath (32))
an energy applicator at the distal end of the elongated shaft, (Fig. 6-7, Char. 12: electrode carrying means) said energy applicator being actuatable between a non-expanded shape to be inserted through a patient's cervical canal (Fig. 6) and an expanded shape to conform to the walls of the patient's uterus; (Fig. 7) 
a handle coupled to a proximal end of the elongated shaft, (Fig. 6-7, at least Char. 33, 34, 35, and 37)
an extension member (Fig. 6-7, Char. 10: shaft) having a proximal end, (Fig. 6-7, the portion of shaft (10) closest to finger cutout (37)) a distal end, (Fig. 6-7, the portion of shaft (10) furthest from finger cutout (37)) and a central lumen therethrough, (Fig. 6-7, and Col. 5, Lines 12-14: the lumen housing suction/insufflation tube (17)) said (Fig. 6-7, and Col. 8, Line 17: shaft (10) is attached to collar (13); shaft 10 is coupled to the handle via collar (13)) and at the distal end to the energy applicator, (Fig. 6-7, the distal end of shaft (10) is coupled with electrode carrying means (12)) wherein the handle is configured to axially advance and retract the extension member to move the energy applicator between a non-expanded shape and the expanded shape. (Fig. 6-7, and Col. 8, Lines 8-32)
Truckai520 does not explicitly teach the energy applicator has on open interior and at least a distal portion of the applicator is transparent to permit forward viewing from the open interior; or that the central lumen of the extension member is configured to removably receive an endoscope to enable viewing through the transparent portion of the energy applicator.
Raybin, in a similar field of endeavor, teaches a tubular sheath configured to removably receive an endoscope to enable forward viewing of a treatment area (Fig. 4, and Pages 2-3, Par. [0025]: Optical device (120) may be slidably disposed within channel (108B). As best understood by examiner in light of the drawing objection discussed above, the optical device (120) being slidably disposed within channel (108B) meets the claimed limitation “removably receive an endoscope to enable viewing through the transparent portion of the energy applicator”.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Truckai520 to incorporate the teachings of Raybin, and configure central lumen of shaft (10) of 
The combination of Truckai520/Raybin, as discussed above, does not explicitly teach the energy applicator has on open interior and at least a distal portion of the applicator is transparent to permit forward viewing from the open interior through the transparent portion of the energy applicator;
Hussein, in a similar field of endeavor, teaches a viewing system (Fig. 1, Char. 22: viewing system) extending through an expandable member (Fig. Char. 18: expandable balloon) disposed on a distal portion of an endoscopic device, (Fig. 1, Char. 12: endoscopic device) wherein the expandable member has an open interior, and is transparent to permit forward viewing from the open interior through the transparent portion of the energy applicator; (Col. 4, Lines 14-18: The balloon is substantially transparent when expanded so that discernable images can be seen through the balloon using a viewing system (22)) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Truckai520/Raybin, as discussed above, to incorporate the teachings of Hussein, and include the expandable balloon (18) of Hussein in place of the electrode carrying means (12) of Truckai520. Doing so would be a simple substitution of one expandable structure 
Regarding claim 15, Truckai520 teaches
A system for treating uterine tissue, (Fig. 6-7) said system comprising: 
an elongated shaft (Fig. 6-7, Char. 10: shaft) having a proximal end, (Fig. 6-7: the portion of shaft (10) closest to finger cutout (37)) a distal end, (Fig. 6-7: the portion of shaft (10) furthest from finger cutout (37)) and a longitudinal axis extending between said proximal and distal ends; (Fig. 6-7: the central axis of shaft (10))
an energy applicator at the distal end of the elongated shaft, (Fig. 6-7, Char. 12: electrode carrying means) said energy applicator being actuatable between a non-expanded shape to be inserted through a patient's cervical canal (Fig. 6) and an expanded shape to conform to the walls of the patient's uterus; (Fig. 7) 
a handle coupled to a proximal end of the elongated shaft; (Fig. 6-7, at least Char. 33, 34, 35, and 37)
an extension member (Fig. 6-7, Char. 17: suction/insufflation tube) having a proximal end coupled to the handle (Col. 8, Lines 4-7: the proximal end of tube (17) is fixed to the handle rail (35) near finger cutout (37)) and a distal end coupled to the energy applicator, (Fig. 6-9, Tube (17) is coupled to electrode carrying means (12) via active spring member (19)) the extension member being configured to axially advance and retract the extension member to move the energy applicator between a non-(Fig. 6-7; Col. 8, Lines 8-31: Movement of handle (34) causes shaft (10) to axially advance and retract relative to tube (17) and causes the active spring member (19) and electrode carrying means (12) to move between a retracted and expanded configurations accordingly. One of ordinary skill in the art would recognize that the handle could instead be held in place while the handle rail (35) and finger cutout (37) are advanced and retracted relative to handle (34), causing tube (17) to move relative to shaft (10), and the active spring member (19) and electrode carrying means (12) to move between a retracted and expanded configurations accordingly.) and 
a tubular sheath coupled to the elongated shaft and having a distal end directed distally near the distal end of the energy applicator, (Fig. 6-7, Char. 32: sheath) 
Furthermore, Sheath (32) is capable of housing an endoscope.
Truckai 520 does not explicitly teach the tubular sheath is configured to removably receive an endoscope to enable forward viewing from a location near the distal end of the energy applicator; the energy applicator has on open interior and at least a distal portion of the applicator is transparent to permit forward viewing from the open interior; 
Raybin, in a similar field of endeavor, teaches a tubular sheath configured to removably receive an endoscope to enable forward viewing (Fig. 4, and Pages 2-3, Par. [0025]: Optical device (120) may be slidably disposed within channel (108B). As best understood by examiner in light of the drawing objection discussed above, the optical device (120) being slidably disposed within channel (108B) meets the claimed limitation “removably receive an endoscope to enable forward viewing”) from a location near the distal end of an energy applicator. (Fig. 4, Char. 200: resection device; Page 3, Par. [0033]: snare loop (204) may be configured to conduct electrical energy for electrocautery)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Truckai520 to incorporate the teachings of Raybin, and configure the sheath (32) of Truckai520 to be configured to removably receive an endoscope to enable forward viewing from a location near the distal end of an energy applicator. Doing so would allow a user to visualize the treatment area, as discussed in Raybin (Pages 2-3, Par. [0025]), increasing situational awareness for the user, and minimizing the risk of mistakes occurring during the procedure.
The combination of Truckai520/Raybin, as discussed above, does not explicitly teach the energy applicator has an open interior and at least a distal portion of the applicator is transparent to permit forward viewing from the open interior; 
Hussein, in a similar field of endeavor, teaches an expandable member (Fig. Char. 18: expandable balloon) disposed on a distal portion of an endoscopic device, (Fig. 1, Char. 12: endoscopic device) wherein the expandable member has an open interior, and is transparent to permit forward viewing from the open interior; (Col. 4, Lines 14-18: The balloon is substantially transparent when expanded so that discernable images can be seen through the balloon using a viewing system) 

Regarding claim 16, the combination of Truckai520/Raybin/Hussein, as applied to claim 15 above, does not explicitly teach the tubular sheath is disposed along an interior surface of shaft.
Hussein further teaches the use of a tubular sheath capable of removably receiving an endoscope (Fig. 1, Char. 14: tube) having a distal end directed distally near the distal end of an energy applicator; (Fig. 1, Char. 18: expandable balloon) wherein the sheath extends into the expandable balloon, (Fig. 1, Distal end (16) of tube (14) extends into balloon (18)) wherein the tubular sheath houses an optical device; (Fig. 1, Char. 22: viewing system) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Truckai520/Raybin/Hussein, as applied to claim 15 above, to further include the teachings of Hussein, and include a tubular sheath within the elongated shaft, such that 
Regarding claims 17 and 18, the combination of Truckai520/Raybin/Hussein, as applied to claim 15 above, teaches the tubular sheath is disposed along an exterior surface of shaft; (Truckai520: Fig. 6: Sheath (32) is disposed along an exterior surface of shaft (10)) and the tubular sheath is disposed over an exterior surface of a membrane of the energy applicator. (Truckai520: Fig. 6, and Col. 7, Lines 56-58: Electrode means (12) is compressed within sheath (32) while in the non-expanded configuration.)
Claims 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai520 (US 6,813,520 B2), in view of Raybin (US 2014/0276908 A1), in view of Hussein (US 4,470,407), as applied to claims 12 and 15 above respectively, and further in view of Nguyen (US 2006/0293560 A1)
Regarding claims 13-14 and 19-20, the combinations of Truckai520/Raybin/Hussein, as applied to claims 12 and 15 above respectively, do not explicitly teach a tool seal on the proximal end of the extension member, said tool seal being configured to permit removable insertion the endoscope; wherein the tool seal is selected from the group consisting of a duckbill valve, a flap seal, and a split-disc seal.
Nguyen, in a similar field of endeavor, teaches a stabilization device (Fig. 1, Char. 200: stabilization device) comprising a tool seal (Fig. 2L, Char. 290 and 260) on a proximal end of an extension member, (Fig. 2L, Char. 210: sleeve) said tool seal being (Pages 4-5, Par. [0069]) wherein the tool seal is selected from the group consisting of a duckbill valve, a flap seal, and a split-disc seal. (Pages 4-5, Par. [0069]: Duckbill valve (290 is used in combination of O-ring (260))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Truckai520/Raybin/Hussein, as applied to claims 12 and 15 above respectively, to incorporate the teachings of Nguyen, and include a tool seal on the proximal end of the extension member, said tool seal being configured to permit removable insertion the endoscope; wherein the tool seal is selected from the group consisting of a duckbill valve, a flap seal, and a split-disc seal. Doing so would allow for the prevention of backflow of fluid, as discussed in Nguyen. (Pages 4-5, Par. [0069])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

/N.S.B./             Examiner, Art Unit 3794